Citation Nr: 0313463	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1992 for the award of service connection for post-traumatic 
stress disorder (PTSD) at a 100 percent disability rating. 


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from November 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that the veteran originally requested at 
personal hearing at the RO, as well as a Travel Board 
hearing.  He withdrew his RO hearing request in May 2002.  
The veteran consented to a Board videoconference hearing, 
which was held before the undersigned Acting Veterans Law 
Judge in April 2003.  A transcript of that hearing has been 
associated with the claims folder.  The veteran's attorney 
was provided a copy of this transcript in May 2003.    

The issue of eligibility for the payment of attorney fees 
from past-due benefits will be the subject of a separate 
Board decision.        


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  On October 23, 1992, the RO received the veteran's 
initial claim for service connection for PTSD.  By rating 
decision dated in October 2001, the RO granted service 
connection for PTSD effective from that date.  

3.  There is no formal or informal claim for service 
connection for PTSD or other psychiatric disorder prior to 
October 23, 1992.  



CONCLUSION OF LAW

The criteria for an effective date earlier than October 23, 
1992 for the award of service connection for PTSD at a 100 
percent disability rating have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the October 2001 rating decision and 
January 2003 statement of the case and Decision Review 
Officer decision, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in May 2002 and June 2002 letters, the 
RO listed the evidence already of record, described what 
evidence it was attempting to secure, and explained what 
other evidence it would attempt to secure on his behalf and 
his responsibility to identify and possibly authorize the 
release of such evidence.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the Board notes that the 
claims folder contains service medical records, VA treatment 
records, private treatment records as identified and 
authorized by the veteran, and reports of relevant medical 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Specifically, the RO obtained medical records from 
VA facilities in Denver and Sheridan, Wyoming.  Requests for 
records dated before the 1980s yielded negative responses.  
Similarly, a request for treatment records at the VA Medical 
Center in Chicago received a negative reply.  The Board notes 
that, in a May 2002 letter, the veteran's representative 
advised RO personnel to "not worry" about getting medical 
records dated in 1971 from the Chicago VA medical center 
because the veteran would provide them.  However, review of 
the claims folder finds no such records submitted by the 
veteran.  The August 2001 reply from Holy Cross Hospital 
indicated that all records before 1992 had been destroyed.  
An October 2002 report of contact with personnel at 
Stateville Correctional Center indicated that there was no 
treatment report match for the veteran.  An October 2002 
reply from Michael Reese Hospital indicated that records from 
1965 had been destroyed.  These unsuccessful attempts to 
obtain evidence are documented in the claims file.  

At the hearing held before the Board in April 2003, the 
veteran indicated to the Board that any additional attempt to 
obtain records pertinent to this claim would be unsuccessful.  
Transcript (T.) at page 31.  It is important to note that an 
additional VA examination would serve no constructive purpose 
in this case as the current nature and extent of the PTSD is 
not at issue and a new VA examination could not be used as a 
basis to find an effective date earlier than October 23, 1992 
for the award of service connection for PTSD.  This will be 
explained below.  The Board finds that the RO has made all 
reasonable efforts to assist the veteran in substantiating 
his claim.    

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.

Finally, the veteran and his attorney have had ample 
opportunity to present evidence and argument in support of 
the appeal.  For example, at the hearing held before the 
Board in April 2003, the veteran's attorney requested a copy 
of the hearing transcript.  The veteran's attorney submitted 
additional written argument in May 2003.  The veteran's 
attorney was provided a copy of the hearing transcript in May 
2003 and a final decision in this case was delayed in order 
to provide the attorney additional time to submit 
supplementary argument or to correct the record in light of 
his review of the hearing transcript.  No additional argument 
was submitted. 

Because he has received all required notice and assistance, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  The Board 
therefore finds that it can proceed with this case.  

Analysis

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a).  Together, these two Sections mandate 
that a claim must be specific, and that the effective date of 
an award shall not be earlier than the date of receipt of the 
claim (emphasis added).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, in an October 2001 rating decision, the RO 
granted service connection for PTSD at a 100 percent 
disability rating.  It assigned an effective date for the 
award of October 23, 1992.  Review of the claims folder 
reveals that the RO received from the veteran a VA 21-526, 
Veteran's Application for Compensation or Pension, on October 
23, 1992, more than one year following his discharge from 
service many years earlier.  The disorders claimed were 
depression based on homosexual rape, which reportedly began 
in January 1970, and heart problems, which reportedly began 
in April 1970.  

VA medical records obtained in connection with the claim, 
dated from September 1992, included a diagnosis of possible 
PTSD or rule out PTSD.  Accordingly, entitlement was 
established as of the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The question 
for the Board to determine is whether, under the applicable 
law and regulations, an effective date earlier than October 
23, 1992 is in order.  

The veteran submitted his original claim for service-
connected disability compensation in September 1971.  See 
38 C.F.R. § 3.160(b) (an original claim is an initial formal 
application on the form prescribed by VA).  The Board notes 
that the veteran's June 1971 claim was for educational 
assistance (VA Form 22-1990) and cannot be construed as a 
claim for service-connected disability compensation.  See 
38 C.F.R. § 3.151 (specific claim in the prescribed form must 
be filed in order for any benefits to be paid).  The only 
disability alleged in the September 1971 claim was "heart 
condition-aggravated by service."  In an October 1971 
rating decision, the RO denied the veteran's claim, noting a 
pre-service history of cardiac surgery with no evidence of 
aggravation in service.  The RO notified the veteran of its 
decision by letter dated in November 1971 and sent to his 
address of record.  There was no indication that the letter 
was returned or otherwise not received by the veteran.  

In June 1981, the veteran submitted another claim seeking 
service-connected disability compensation.  The only stated 
disability was "heart condition."  By letter dated in 
August 1981, the RO advised the veteran that his claim was 
previously denied and that new and material evidence was 
needed to reopen the claim.  An Income-Net Worth and 
Employment Statement received in July 1981 included reference 
to the veteran's medical treatment for, and unemployment due 
to, heart trouble.  VA medical records received in September 
1981 related solely to care for cardiac complaints, i.e., 
chest pain.  An October 1981 letter to the veteran expressed 
the continued denial of his service connection claim.  The 
veteran perfected an appeal of that decision.  The VA Form 
646, Statement of Accredited Representative in Appealed Case, 
dated in July 1982 and the Informal Hearing Presentation 
dated in December 1982 concerned only the veteran's claim for 
a heart condition.  The Board's February 1983 decision denied 
the veteran's appeal.   

Other documents in the claims folder prior to the October 23, 
1992 claim were generally related to the veteran's appeal of 
the denial of service connection for his alleged heart 
disorder, his request for an associated hearing, and the 
certification of the appeal to and from the Board.  A 
document dated in October 1981 reported the veteran's initial 
admission notice for inpatient treatment at the VA Medical 
Center (VAMC) in Denver.  The admission diagnosis was 
coronary artery disease.  Another document showed that the VA 
Hospital, Westside, in Chicago made inquiry in August 1980 as 
to the veteran's dates of service and established benefits 
entitlement.  Papers dated in October 1982 showed that the 
veteran had been hospitalized at the VAMC in Denver and was 
transferred to the VA hospital in Sheridan, Wyoming.  The 
nature of the treatment was not disclosed.  A document dated 
in March 1983 reflected initial admission notice for 
inpatient treatment for alcohol abuse at the VAMC in Denver.  
Other records showed additional inquiries from medical 
centers as to the veteran's service and benefits information.  
None of these documents can reasonably be construed as 
correspondence from the veteran or his representative 
indicating an intent to apply for service-connected 
disability benefits for PTSD or other psychiatric disability 
under 38 C.F.R. §§ 3.1(p), 3.155(a).   

The Board has carefully considered the veteran's testimony in 
April 2003 and acknowledges that the December 1981 VA Form 9, 
Appeal to Board of Veterans' Appeals, perfecting the appeal 
of the denial of service connection for a heart disorder, 
refers to the veteran's court martial, which noted that his 
conduct and efficiency were excellent as of November 1969.  
As of February 1970, his conduct was unsatisfactory and he 
was said to have a severe personality disorder.  It was 
explained that he went AWOL (absent without leave) because he 
was looking for help.  When they found out what he was "up 
to," they cut him off from the outside world by "putting 
him away" because he refused to stop looking for help.  They 
refused to let him see a doctor.  This communication, 
although completed by the veteran's mother, was signed by the 
veteran.  Thus, it may be considered a communication from the 
veteran.  38 C.F.R. § 3.155(a).  However, although it 
includes the words "severe personality disorder," the 
December 1981 VA Form 9 does not request a determination on, 
or a belief of, entitlement to service connection for any 
psychiatric disability, including, most importantly, PTSD.  
See 38 C.F.R. § 3.1(p).  In addition, it does not indicate 
intent to apply for service connection for any psychiatric 
disability or specify any benefit sought.  38 C.F.R. § 
3.155(a).  

While the Board must review all issues that are reasonably 
raised from a liberal reading of the veteran's substantive 
appeal under EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
even under this very limited standard the Board finds no 
basis to find that either the veteran or his mother was 
filing, attempting to file, or did in fact file a formal or 
informal claim seeking service connection for a psychiatric 
disability in 1981.  It is the determination of the Board 
that there was never an intent on behalf of the veteran to 
file such a claim in 1981.  The veteran's own testimony 
before the Board would support such a conclusion.  Therefore, 
the December 1981 statement may not be construed as an 
informal or formal claim.

The veteran, through his representative, has proffered 
several arguments in support of an earlier effective date.  
First, in a May 2002 statement, the veteran argues that he 
could not have filed a claim for PTSD in 1971 because it was 
not a recognized psychiatric disorder at that time.  The 
Board acknowledges that PTSD is a fairly recent addition to 
the body of recognized psychiatric disabilities.  However, as 
discussed in detail above, there is no communication from the 
veteran or a representative expressing intent to seek service 
connection or benefits for any psychiatric disability prior 
to the effective date of the award of service connection, not 
just PTSD.    	  

Second, in March 2002, the veteran states that he was in a 
mental health ward in Chicago when the RO sent notice of the 
1971 denial of service connection of the heart disorder.  He 
alleges that he did not receive notice of the denial and was 
not in the physical or mental shape to receive or act on any 
notice.  Because he did not receive the notice, he asserts 
that the rating decision is not final and the underlying 
September 1971 claim remains pending.  The veteran argues, as 
detailed below, that this claim for a heart disorder 
includes, or should include, a claim for PTSD.  

The Board emphasizes, as discussed above, that the notice of 
the September 1971 rating decision was sent to the veteran's 
last address of record.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  It was not returned as undeliverable and there is no 
other indication of nonreceipt.  The veteran's bare assertion 
that he did not receive notice of the decision is 
insufficient to rebut the presumption of regularity in VA's 
mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998).  
In any event, the veteran did not file a claim for PTSD (or 
any form of psychiatric disorder) during this time.  
Consequently, this argument provides no basis to grant the 
veteran's claim.   

The January 2002 notice of disagreement states that the 
veteran believes that his heart disorder is caused or 
aggravated by the in-service homosexual rape.  He argues that 
the September 1971 claim was in fact a claim for service 
connection for a heart disorder secondary to PTSD.  The 
veteran further explains in his April and May 2002 statements 
that he was discharged from service by reason of a 
personality disorder.  When he went to file a VA claim, the 
VA counselor advised him that a personality disorder was not 
a compensable disability.  It was suggested that he should 
file a claim for service connection for his heart disorder.  
The veteran's testimony from the April 2003 Board 
videoconference hearing and a May 2003 statement further 
explain that the veteran filed his initial claim after 
speaking with the VA counselor on the phone.  He had been 
unable to talk about the in-service attack on the phone to 
someone he had never met.  He was prepared to discuss the 
attack if he had been afforded an examination or interview in 
a private setting.  However, the RO denied the claim without 
examination or further discussion.

From these statements, the Board can discern only the 
assertion that the veteran intended to seek service 
connection for PTSD or a similar psychiatric disorder, but 
did not file such a claim with the VA.  VA regulation 
provides, however, that a document purporting to be an 
informal claim must itself express intent to seek the benefit 
at issue.  38 C.F.R. §§ 3.1(p), 3.155(a).  Again, the Board 
finds no correspondence or communication from the veteran or 
a representative at any time before October 23, 1992 that 
expresses intent to seek service connection or benefits for 
PTSD or other psychiatric disorder and there is no credible 
evidence to support the conclusion that the veteran was 
dissuaded by the RO to file such a claim in the 1970's.  The 
veteran's argument that he was unable to talk about the in-
service attack on the phone to someone he had never met does 
not support the conclusion that the RO was told about the 
attack and persuaded the veteran not to file such a claim. 
 
The Board acknowledges that the veteran appears to have been 
discharged from service, at least in part, because of a 
personality disorder, the only psychiatric disorder of record 
at the time of the September 1971 claim.  However, even if 
the veteran had filed a claim for service connection for a 
personality disorder, VA regulation provides that it is not a 
disability for which compensation is payable.  See 38 C.F.R. 
§ 3.303(c) (personality disorders are not diseases or 
injuries within the meaning of applicable legislation).  It 
is important for the veteran to understand that, even today, 
the medical evidence is not clear regarding whether his 
current psychiatric disorder can be reasonably associated 
with his military service.  Significant evidence, and lack of 
evidence, does not support the RO's determination to award 
service connection for this disability; including a lack of a 
verified stressor is service.  See Moreau v. Brown, 
9 Vet. App. 389, 395-6 (1996) (which indicates, in general, 
the Court's determination that a medical provider cannot 
provide supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical examination 
and that the veteran's own testimony will not be sufficient).  

At some points in the veteran's testimony, it appears to be 
indirectly argued that clear and unmistakable error (CUE) 
exists in one of the RO's prior rating actions, particularly 
the rating action of October 1971 (thought this is not 
clear).  The issue of CUE in a prior RO rating action has not 
been directly or indirectly raised by the veteran or his 
attorney and is not before the Board at this time (the RO has 
not fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims).  In 
any event, the Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The 
Board finds no basis to find CUE in rating actions that 
failed to address the issue of PTSD during a time period when 
the veteran himself had not indicated that he wished to file 
such a claim.  In any event, this issue is not before the 
Board.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The record does not 
include any written communication from the veteran or his 
representative that may reasonably be construed as an 
indication he was seeking service connection for PTSD at any 
time prior to October 23, 1992.  The veteran effectively 
conceded this fact at the hearing before the Board. 

Finally, the May 2002 statement argues that the veteran's 
June 1981 reopened claim for service connection for a heart 
disorder should be construed as a claim for service 
connection for a psychiatric disorder.  The representative 
alleges that evidence shows that the veteran exhibited 
unacceptable behavior at that time.  For example, he had 
suicide attempts, was being treated for substance abuse, and 
was in jail.  It is also asserted that the December 1981 VA 
Form 9, completed by the veteran's mother while the veteran 
was hospitalized in a VA facility, refers to similar 
unaccepatable behavior, which is argued to result from the 
PTSD.    

The argument appears to be that the June 1981 claim, in 
conjunction with certain medical or other evidence, 
demonstrates entitlement to service connection for a 
psychiatric disorder that the veteran did not file and that 
RO personnel should have discerned as such, and that 
therefore the effective date for the ultimate award of 
service connection for PTSD should be tied to the date of 
that claim.  This argument presupposes certain knowledge of 
this evidence on the part of VA rating personnel.  The 
record, however, discussed in detail above, clearly 
demonstrates that the information actually of record at the 
time the claim was adjudicated in no way suggests that the 
veteran was seeking service connection for PTSD, that he had 
PTSD, or that he had a disability associated with military 
service.  

To the extent the veteran's representative is discussing 
evidence related to VA treatment, the Board acknowledges that 
VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  However, the constructive knowledge rule 
set forth in Bell is only applicable to claims or cases 
considered after the date of that decision.  See Lynch v. 
Gober, 11 Vet. App. 22 (1997), vacated and remanded sub nom. 
Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998), reinstating 
original opinion sub nom. Lynch v. West, 12 Vet. App. 391 
(1999) (constructive knowledge doctrine from Bell is not 
retroactively applicable).  Thus, the RO cannot be charged 
with constructive knowledge of any VA evidence not 
specifically of record at the time it adjudicated either the 
September 1971 or the June 1981 claims.  In any event, the 
acceptance of a VA medical record as an informal claim is 
limited to instances in which a formal claim for compensation 
for the disability at issue has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree.  
38 C.F.R. § 3.157(b).  Such instance is not present here.  
Further, the Board finds that the medical evidence at issue 
in 1981 did not indicate a disability related to military 
service.

In summary, the Board finds no basis in law or regulation to 
assign an effective date earlier than October 23, 1992 for 
the award of service connection for PTSD at a 100 percent 
disability rating.  38 U.S.C.A. §§ 5017(b), 5110; 38 C.F.R. § 
3.400.  Therefore, the appeal is denied.  The Board has 
attempted to seek a basis to award the veteran an earlier 
effective date for the award of service connection for PTSD 
beyond those arguments raised by his attorney or himself, 
based on a detailed review of the evidence (as cited above), 
without result.
  

ORDER

An effective date earlier than October 23, 1992 for the award 
of service connection for PTSD at a 100 percent disability 
rating is denied.  


	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

